Citation Nr: 1013118	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-34 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1987 to 
September 1987 and with the Army National Guard from May 
2004 to July 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, 
Maine.  The claims file was subsequently transferred to 
Newark, New Jersey.


FINDINGS OF FACT

1.  A right knee disability characterized by degenerative 
changes of the right knee developed as a result of a 
service-connected left ankle injury.

2.  A low back disability characterized by degenerative 
changes of the low back developed as a result of a service-
connected left ankle injury.


CONCLUSIONS OF LAW

1.  A right knee disability is the result of the Veteran's 
service-connected left ankle injury.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2009).

2.  A low back disability is is the result of the Veteran's 
service-connected left ankle injury.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the Veteran could 
result from this adjudication.  In this regard, the agency 
of original jurisdiction will be responsible for addressing 
any VCAA notice defect with respect to the rating and 
effective date elements when effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Analysis

The Veteran contends that his low back and right knee 
disabilities are related to his period of active service 
from May 2004 to July 2005.  Specifically, he asserts that 
his current right knee and low back disabilities are related 
to a fall while he was stationed in Cuba in July 2004.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident 
with military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  See 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006) (to be codified at 38 C.F.R. § 3.310(b)); Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. 
Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established 
by medical evidence created before the onset of aggravation.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records from the Veteran's May 2004 to 
July 2005 period of active service reflected treatment for a 
fall resulting in a left ankle fracture while the Veteran 
was stationed in Cuba on active duty in July 2004.  Records 
were silent to any right knee or low back injury at that 
time.  An October 2003 examination upon entrance into active 
duty noted normal knees and a post-deployment questionnaire 
and report of medical assessment dated March 2005 noted that 
the Veteran was treated for a left ankle injury.

The Veteran was afforded a July 2006 VA examination.  The 
Veteran reported that during service, he fell down a cliff, 
resulting in multiple injuries.  He stated that he injured 
his right knee, resulting in pain and swelling.  The Veteran 
also indicated that he injured his low back in the same 
incident.  Examination revealed that joints were without 
effusion or swelling and there was no evidence of spinal 
deformity.  

The Veteran was afforded a VA examination dated August 2006.  
The Veteran reported that he fell and hurt his back during 
military service in 2004.  Examination revealed range of 
motion in the low back was limited by pain.  There was also 
evidence of muscle spasm and tenderness.  X-rays of the 
lumbar spine showed minimal scoliosis and minimal 
degenerative changes.  A diagnosis of chronic mechanical low 
back pain syndrome was provided.  

The Veteran was also afforded a VA examination of the joints 
in August 2006.  The Veteran complained of right knee pain.  
Right knee had flexion to 140 degrees with full extension.  
Medial and lateral collateral ligaments and anterior and 
posterior cruciate ligaments were intact.  X-rays of the 
right knee were unremarkable.  The examiner provided a 
diagnosis of a service-connected right knee sprain that at 
present was within the normal limits was provided. 

A September 2006 addendum to the August 2006 examination 
noted that after a review of the claims file, there was no 
evidence of a right knee injury.  Further, the examiner 
stated that the right knee was radiologically negative.  

A Review of Medical Records from the Department of the Army, 
dated July 2007 noted that August 2006 x-rays of the lumbar 
spine showed minimal scoliosis of the lower thoracic spine 
with no fractures.  There were also marginal osteophytes 
throughout the lumbar and visualized lower thoracic spine.  

VA treatment and physical therapy records dated January 2007 
to November 2008 reflected continued reports of low back and 
right knee pain.  A January 2008 addendum noted that the 
Veteran complained of bilateral knee pain, right worse than 
left, with no history of injury or trauma.  An MRI noted a 
blunted attenuated anterior horn medial meniscus with 
evidence of a tear at the superior portion of the meniscus.  
A March 2008 record noted a diagnosis of right knee pain due 
to a torn medial meniscus as well as right knee 
chondromalacia.  A May 2008 low back examination noted no 
erthyema and full range of motion of the lower back.  An 
impression of low back pain and right knee pain due to 
medial meniscus tear were provided.  A June 2008 treatment 
record indicated that the etiology of the Veteran's right 
knee pain was likely primarily due to anterior compartment 
degenerative changes primarily involving the medial and 
lateral femoral condyles.  A July 2008 x-ray of the right 
knee revealed no significant interval change and no acute 
fracture or dislocation.  A September 2008 record noted a 
minimal arthritic changes.  An October 2008 follow-up record 
indicated an impression of right knee pain due to 
patellofemoral syndrome and anterior horn medial meniscal 
tear.  

A November 2008 Physical Evaluation Board (PEB) Proceeding 
noted that the Veteran complained of right knee pain and low 
back pain.  Regarding the right knee, the PEB noted that the 
Veteran complained of right knee pain since his 2004 
deployment to Cuba, and found that there were minimal 
degenerative changes in the medial aspect and patellofemoral 
joint.  While review of the Veteran's service treatment 
records did not identify a specific knee injury, the PEB 
stated that the knee pain was related to his left ankle 
injury that occurred in the line of duty in July 2004.  
Examination revealed that the Veteran walked with an 
anatalgic gait, significantly favoring the right side, but 
showed full extension and flexion.  July 2008 x-rays noted 
no acute fracture, dislocation or joint effusion.  

Regarding the Veteran's complaints of low back pain since 
his deployment to Cuba, the PEB again noted that there was 
no specific back injury reported during his 2004 to 2005 
period of active duty.  However, the PEB found that his low 
back pain was related to his left ankle injury that occurred 
in the line of duty in July 2004.  X-rays of the lumbar 
spine taken in June 2008 reflected mild degenerative disc 
disease within the lumbar spine without evidence or other 
abnormalities or significant disc height reductions.  

VA treatment records dated April to September 2009 primarily 
showed treatment for other clinical conditions, but did note 
active problems of chronic low back pain, knee arthralgia 
and tear of the medial cartilage or meniscus were also 
noted.  

In November 2009, the Veteran was afforded another VA 
examination of the right knee.  The Veteran stated he fell 
in July 2004 during his service, at which time he fractured 
his left ankle as well as noticed right knee pain.  After 
physical examination, the examiner provided a diagnosis of 
right knee medial meniscus tear.  The examiner opined that 
based on the Veteran's history, physical examination, and 
imaging study, the current right knee condition was not at 
least as likely as not due to his service-connected "right" 
knee sprain.  Additionally, the examiner noted that an 
August 2006 examination was normal for the right knee with 
no evidence to suggest a meniscal tear.  

Based on the above, the Veteran meets the criteria for 
service connection under 38 C.F.R. § 3.303 and 3.310 as his 
service records demonstrate that the Veteran's right knee 
and low back disabilities are related to his service-
connected residuals of his left ankle injury that occurred 
in the line of duty during the May 2004 to July 2005 period 
of active duty.  The August 2006 VA examiner referred to his 
right knee condition as a "service connected right knee 
condition."  More importantly, the PEB proceedings showed 
that review of the Veteran's military and outpatient records 
indicated that the Veteran's minimal degenerative changes of 
the low back and minimal degenerative changes in the medial 
aspect and in the patellofemoral joint of the right knee 
were related to his left ankle injury that occurred in the 
line of duty in July 2004.  

As there is an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claims that 
would give rise to a reasonable doubt in favor of the 
Veteran, the benefit of the doubt rule is applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, service connection is warranted 
for minimal degenerative changes of the right knee and for 
minimal degenerative changes of the low back.


ORDER

Service connection for a right knee disability is granted.

Service connection for a low back disability is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


